Moore, O. J.
This case was commenced in justice’s court. It was appealed to the circuit court, where it was tried by the judge without a jury. Several witnesses were sworn on the part of each of the parties to the litigation. The judge made findings of fact and law, and rendered a judgment in favor of the plaintiff. The defendant asked the judge to amend his findings in such a way as would result in a judgment for defendant. This the judge declined to do. Exceptions were taken to said denial and to the findings as made. A motion was then made for a new trial, which motion was denied. The case is brought here by writ of error.
It would profit no one to take up each of the assignments of error. An examination of the record shows testimony which, if believed, justified the findings made by the judge. See Cole v. Shaw, 103 Mich. 505; Lamoreaux v. Creveling, 103 Mich. 501; Crockett v. Bearce, 104 Mich. 257; Boyle v. Walsh, 105 Mich. 237; Painter *503v. Ledyard, 109 Mich. 568; Fuller v. Ehle, 116 Mich. 13; Childs v. Nordella, 116 Mich. 511; Morse v. Blanchard, 117 Mich. 37.
Judgment is affirmed.
Carpenter, McAlvay, Grant, and Blair, JJ., concurred.